Citation Nr: 0723015	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  He died in July 1998.  The appellant's claim 
is that she is the veteran's unremarried surviving spouse and 
that his death was due to disease or injury incurred in or 
aggravated by service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the issue on appeal.

The RO previously denied a claim of entitlement to service 
connection for the cause of the veteran's death in December 
1999.  The appellant was notified of that determination in 
January 2000, but she did not initiate an appeal by filing a 
timely notice of disagreement and that decision is final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of the December 1999 decision, the 
appellant's current claim for compensation benefits for the 
cause of the veteran's death will be reviewed on a de novo 
basis without regard to finality and the requirement to 
submit new and material evidence to reopen the claim.  
Finality need not be discussed as there was a change in the 
law during the pendency of the appeal.  This change in the 
law will be discussed in detail in the analysis below.  The 
United States Court of Appeals for Veterans Claims has held 
that in claims where an intervening change in the law or 
regulation created a new basis of entitlement to a benefit, 
de novo adjudication of the claim is warranted.  Spencer v. 
Brown, 4 Vet. App. 283 (1993).




FINDINGS OF FACT

1.  The veteran was a prisoner of war of the government of 
Germany from February 1944 to May 1945.

2.  The veteran died in July 1998; his death certificate 
lists the immediate cause of death as rupture of abdominal 
aortic aneurysm.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or injury.

4.  Regulations effective October 2004 provide that service 
connection may be presumptively granted under 38 C.F.R. § 
3.309(c), for atherosclerotic disease and its complications.

5.  Disability that can be presumed to have been incurred in 
service either caused or contributed substantially or 
materially to the cause of the veteran's death.


CONCLUSION OF LAW

The veteran's death was due to disability that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1310 (West 2002); 69 Fed Reg 60083-60090; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including cardiovascular diseases, 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board notes that since the January 2004 rating decision 
and during the course of the appeal, the presumptive 
provisions for service connection for a veteran who was a 
former prisoner of war, or POW, were revised to include 
atherosclerotic heart disease or hypertensive vascular 
disease, effective October 7, 2004.

Specifically, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:

Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (codified at 38 
C.F.R. § 3.309(c)).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  


Analysis

In the instant case, the evidence does conclusively show that 
the veteran was a former POW.  The veteran's Enlisted Record 
and Report of Separation show that he was a "POW of 
Germany" from February 1944 to May 1945.  He was thus a POW 
for more than 30 days.  Additionally, the separation 
qualification record shows that the veteran flew in three 
combat missions over enemy occupied territory, pulled firing 
pin(s) to arm bombs while in flight, and fired 50-caliber 
machine guns while in combat.  

At the time of the veteran's death in July 1998, service 
connection was not in effect for any disease or injury.  The 
veteran's death certificate lists the immediate cause of 
death as rupture of abdominal aortic aneurysm.  An aneurysm 
is a sac formed by the dilatation of the wall of an artery, 
vein, or the heart; it is filled with fluid or clotted blood, 
often forming a pulsating tremor.  Dorland's Illustrated 
Medical Dictionary, 30th edition, page 81 (2003).  An 
abdominal aortic aneurysm is a common type of aneurysm, found 
in the abdominal aorta, usually in an area of severe 
atherosclerosis.  Id.  The aorta is the main trunk from which 
the systemic arterial system proceeds.  It arises from the 
left ventricle of the heart.  Id. at 111.

The veteran's heart problems are not noted on his service 
records.  It is noted that service medical records are not 
available and that it is believed that those records were 
lost in a fire at the National Personnel Records Center.  A 
Surgeon General's extract shows only treatment for 
urethritis.  Atherosclerosis, as such, was apparently not 
diagnosed or treated during the veteran's lifetime.  Nor has 
any post-service medical evidence been introduced 
posthumously diagnosing atherosclerosis, per se.  However, a 
July 1998 report of a pathology study of the tissue collected 
from the burst aneurysm that caused the veteran's death 
indicated that the tissue was a plaque, of mural thrombus 
material, consistent with the contents of an abdominal aortic 
aneurysm.  Atherosclerosis is a common form of 
arteriosclerosis with formation of deposits of yellowish 
plaques (atheromas).  Id. at 172.  

The focus of this appeal to date has been based on the 
appellant's assertion that the veteran's either suffered 
malnutrition and/or frostbite as a POW that contributed to 
his deep vein thrombosis, which in turn required him to take 
Coumadin, which made treatment of his burst aortic aneurysm 
unsuccessful.  In support of this assertion, the 
representative submitted a medical article downloaded from 
the internet that suggests a link between cold injury and 
thrombophlebitis.  The representative also asked that a 
medical opinion be obtained on the cause of the veteran's 
death.  Additional evidence related to this theory of 
entitlement includes a letter from the veteran's physician 
R.P.B., M.D., dated in July 2004, which states that due to 
winter conditions in a German concentration camp, the veteran 
had relatively severe frostbite on the lower extremities with 
scarring in the pretibial areas, bilaterally.  He asked that 
the veteran's death be considered service-connected, on the 
possibility that damage from the frostbite might have 
contributed towards his deep vein thrombosis which (through 
Coumadin treatment) complicated there being any ability to 
address and treat his aortic aneurysm.  Other records which 
show treatment for deep vein thrombosis with Coumadin are 
also on file and have been reviewed.

The Board has given careful consideration to the request that 
the case be remanded to permit a medical opinion to be 
obtained on the cause of the veteran's death.  However, the 
Board is mindful of the fact that as the veteran is deceased, 
any opinion obtained must rely to a great deal on the scant 
records of treatment during his lifetime, and the current 
state of medical knowledge on the causes of and efficacies of 
treatments of aortic aneurysm, as well as the complicating 
effects of Coumadin treatment.  As noted, it is already 
conceded that abdominal aortic aneurysm usually occurs in an 
area of severe atherosclerosis and arises from the heart.  A 
report of a pathology study of the tissue collected from the 
burst aneurysm that caused the veteran's death indicated that 
the tissue was plaque, a manifestation of atherosclerosis. 
The Board is also mindful of the heightened duty to assist 
and give the benefit of the doubt in cases where service 
records are lost or destroyed.  Given the apparent medical 
link between the veteran's aortic aneurysm and 
atherosclerotic heart disease, along with the current 
regulations pertaining to presumptive heart diseases for 
former POWs, service connection for the cause of the 
veteran's death is warranted on a presumptive basis.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.309(c), 3.312.  That is, 
affording the benefit of the doubt in this case, (inasmuch as 
abdominal aortic aneurysm is not one of the complications of 
atherosclerotic heart disease specifically named in the new 
38 C.F.R. § 3.309(c) provisions), the veteran's abdominal 
aortic aneurysm, as a manifestation of atherosclerosis, is 
presumed service-connected and to have been manifested to a 
degree of disability of 10 percent or more after the 
veteran's discharge from service.  Id.

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an October 2003 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


